Citation Nr: 0326859	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  03-01 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
dislocation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel






INTRODUCTION

The veteran had active military service from February 1969 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which declined to reopen a claim for 
service connection for a right shoulder dislocation.


FINDINGS OF FACT

1.  An unappealed September 1969 rating decision denied the 
veteran's claim for service connection for a right shoulder 
dislocation.

2.  The evidence submitted since the September 1969 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a right shoulder dislocation.


CONCLUSIONS OF LAW

1.  A September 1969 rating decision which denied service 
connection for a right shoulder dislocation is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  The additional evidence presented since the September 
1969 rating decision is not new and material, and the claim 
for service connection for a right shoulder dislocation has 
not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.      
§ 3.156 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim for service 
connection for a right shoulder dislocation.  In the interest 
of clarity, the Board will initially discuss whether this 
issue has been properly developed for appellate purposes.  
The Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of the Board's decision.

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A.  This 
provision of the law codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R.      § 3.159 (2003). 

A.  Duty to Notify

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2003).  

The veteran in this case was notified of the information and 
evidence required to substantiate his claim.  In particular, 
the rating decision of June 2002 and the Statement of the 
Case issued in December 2002 notified the veteran of the 
evidence considered, the pertinent laws and regulations, and 
the reasons his claim was denied.  These documents also 
notified the veteran of the need to submit new and material 
evidence since the September 1969 rating decision, as well as 
the type of evidence that would constitute new and material 
evidence.  The RO also informed the veteran of the efforts 
previously and currently undertaken to obtain evidence.  In 
addition, a March 2002 letter to the veteran specifically 
informed him of the provisions of the VCAA, including the 
division of responsibilities between the VA and the veteran 
in obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In a decision promulgated on September 22, 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1), 
which provides a claimant one year to submit evidence.  
Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), in which the Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response. 

In this case, the RO's letter of March 2002 notified the 
veteran that he had 60 days to submit additional evidence in 
support of his claim.  However, the veteran continued to 
submit additional evidence after the one-year period from the 
date of the March 2002 letter.  At a hearing held in April 
2003, for example, the veteran submitted additional written 
statements in support of his claim.  The veteran was also 
told that the record would be held open for an additional 60 
days to allow him to submit additional evidence.  Therefore, 
the Board finds that the March 2002 letter was not misleading 
or detrimental to the veteran's claim because it was not 
prematurely decided short of the one-year period provided for 
in 38 U.S.C.A. § 5103(b)(1).  

B.  Duty to Assist

In addition, VA generally must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
However, the VCAA appears to have left intact the requirement 
that a veteran present new and material evidence to reopen a 
final decision under 38 U.S.C.A.      § 5108 before the Board 
may determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of the claim.  38 U.S.C.A. 
§ 5103A(f); see also Paralyzed Veterans of America, supra 
(holding that, in the absence of new and material evidence, 
VA is not required to provide assistance to a claimant in 
attempting to reopen a previously disallowed claim).  As 
such, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Disposition of the veteran's claim at the 
present time is appropriate.

II.  Discussion

The veteran is ultimately seeking service connection for a 
right shoulder disability.  Service connection for VA 
disability compensation purposes is awarded to a veteran who 
served on active duty during a period of war or during a 
post-December 31, 1946, peacetime period, for any disease or 
injury that was incurred in or aggravated by a veteran's 
active service, or for certain chronic diseases that were 
initially manifested to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307 as amended by 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002), 3.309 (2003). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2003).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In this case, the veteran filed a claim for service 
connection for a right shoulder dislocation in 1969.  The 
evidence considered at that time included the veteran's 
service medical records as well as an August 1969 VA 
outpatient treatment record.  The service medical records 
showed that the veteran was seen in February 1969 after his 
right shoulder slipped out of place.  The veteran was seen at 
the orthopedic clinic with complaints of pain and an 
inability to use the right shoulder.  The veteran gave a 
history of several previous episodes of his right shoulder 
dislocating, some of which required manual reduction at the 
County Hospital prior to service.  The veteran suffered 
another right shoulder dislocation in March 1969 during 
training activities.  The diagnosis was recurrent dislocation 
of the right shoulder, not in the line of duty, existed prior 
to service.  The veteran was separated from active duty in 
April 1969, approximately two months after entering service.  
A VA outpatient treatment record dated August 1969 revealed 
that the veteran sought treatment for his right shoulder 
dislocation.  It was noted that the veteran was not service 
connected for his shoulder and had filed a claim to receive 
treatment.

In light of these findings, the RO denied the veteran's claim 
for service connection for a right shoulder dislocation in a 
September 1969 rating decision, as it was shown that the 
veteran was discharged for recurrent dislocation of the right 
shoulder, not in the line of duty, which existed prior to 
service with no evidence of increase in severity during 
service.  The veteran was notified of that decision and of 
his appellate rights in a September 1969 letter but did not 
seek appellate review within one year of notification.  
Therefore, that decision is final and not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105(c); see 
also 38 C.F.R. §§ 20.302, 20.1103 (2003).

However, if new and material evidence is presented or secured 
with respect to a final decision, the Secretary shall reopen 
and review the former disposition of that claim.  See 38 
U.S.C.A. § 5108.  In October 2000, the veteran sought to 
reopen his claim for service connection for a right shoulder 
dislocation.  When a claim to reopen is presented, a two-step 
analysis is performed.  The first step is to determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The only medical evidence associated with the claims file 
since the September 1969 rating decision includes records 
from University Hospital dated from 1992 to 2002.  The Board 
emphasizes, however, that none of these records shows 
treatment for the veteran's right shoulder.  Several of these 
records reflects that the veteran was seen for neck and back 
pain.  For example, the veteran was seen in October 1993 for 
"total body pain."   However, the veteran never 
specifically mentioned his right shoulder and no objective 
pathology was found.  The veteran indicated that he wanted 
narcotics, which the clinician said was not appropriate.  The 
veteran was seen in November 1997 for chronic pain in his 
neck and back, with no specific reference to his right 
shoulder.  The veteran indicated at that time that he was 
stabbed in the spine in the 1970s.  When seen in March 1999, 
the veteran reported a three year history of chronic neck 
pain since he was jumped.    

These records are clearly new, as they did not exist at the 
time of the September 1969 rating decision.  However, none of 
these records makes any reference to the veteran's right 
shoulder.  What is specifically missing is a medical opinion 
which disputes the fact that the veteran's right shoulder 
disorder preexisted service, or a medical opinion that his 
preexisting right shoulder disorder was aggravated during his 
brief period of active duty.  Accordingly, the Board finds 
that these records are not so significant that they must be 
considered in order to decide the merits of the veteran's 
claim.  As such, they are not material as defined under 
38 C.F.R. § 3.156. 

The Board has also considered the veteran's own statements in 
support of his claim, including testimony presented at the 
veteran's Travel Board hearing in April 2003.  In statements 
received in 2003, the veteran explained that he had no 
recollection of having injured his right shoulder prior to 
service.  He explained that his sergeant refused to sign his 
discharge papers unless he agreed to say that his right 
shoulder separated before he was inducted into service.  The 
veteran stated that he was also told by other inductees to do 
or say anything to get out of service.  The veteran made 
similar statements at his hearing.  He testified that he 
first injured his right shoulder in service but lied to avoid 
going to Vietnam.  

The Board notes that the veteran's statements cannot be 
deemed material as defined under 38 C.F.R. § 3.156.  Evidence 
is probative when it "tend[s] to prove, or actually prov[es] 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  To be 
material, the evidence also should be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  These lay statements 
fail to meet either test.  The Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Here, 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
concerning the aggravation of a preexisting orthopedic 
condition.  His statements, therefore, unsupported by medical 
evidence, are neither probative of the central issue in this 
case nor so significant that they must be considered in order 
to fairly decide the merits of the claim.  In Routen, the 
Court specifically stated that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Routen 10 Vet. App at 186. 

As a whole, the evidence received since the September 1969 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  Therefore, the appeal is 
denied.  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to reopen her 
claim.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996). 


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a right shoulder 
dislocation, the appeal is denied.




	                        
____________________________________________
	DOUGLAS E. MASSEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



